DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6-7, 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (US PGPub 2005/0064292) and further in view of Yamada et al. (US PGPub 2014/0315099, cited on the IDS dated 03/16/2020), Kim et al. (KR 2016-0041280, see also EPO machine generated English translation provided with the Office Action dated 01/12/2021), and Kim (US PGPub 2017/0054127), hereinafter referred to as Hoseong.
Regarding Claim 1, Phillips discloses in Figs. 3-4A a secondary zinc battery ([0024]) comprising: 
a unit cell (407) comprising: 
a positive-electrode plate (307, [0027]) comprising a positive-electrode active material and a positive-electrode collector ([0027], wherein the carrier sheet functions as the electrode collector) ([0027], [0050]);
a negative-electrode plate (303, [0027]) comprising a negative-electrode active material layer and a negative-electrode collector ([0027], wherein the carrier sheet functions as the electrode collector) ([0027], [0037]), the negative-electrode active 
a separator (301) wrapping around the entire negative-electrode active material layer (Fig. 3, [0054]); and 
an electrolytic solution ([0062]), 
wherein the positive-electrode active material layer, the negative-electrode active material layer, and the separator each have a quadrilateral planar shape (see 407 of Fig. 4A, wherein the positive-electrode plate comprising the positive-electrode active material layer, the negative-electrode plate comprising the negative-electrode active material layer, and the separator have a quadrilateral planar shape and are further wound to form a jelly-roll assembly), 
wherein the positive-electrode collector has a positive-electrode collector tab extending from a first edge of the positive-electrode active material layer ([0056], [0059], see internal terminal attached to the positive-electrode collector so as to extend from a first edge of the positive-electrode active material), and the negative-electrode collector has a negative-electrode collector tab extending from a second edge of the negative-electrode active material layer and beyond a vertical edge of the separator ([0056], [0059], see internal terminal attached to the negative-electrode collector so as to extend from a first edge of the negative-electrode active material and consequently beyond a vertical edge of the separator), the first edge being opposite to the second edge ([0056], [0059]), the unit cell being capable of collecting electricity from the positive-electrode collector tab and the negative-electrode 
and wherein the separator has at least two continuous closed edges provided that an edge, adjacent to the negative-electrode collector tab, of the separator is open (Fig. 3, [0056]).
Phillips discloses a desire for the separator to prevent short circuiting due to dendrite formation ([0054]-[0055]). Phillips further discloses wherein the separator is not particularly limited so long as it mechanically isolates the positive and negative electrode plates while allowing ionic exchange to occur between the electrode plates and the electrolytic solution ([0053]). 
However, Phillips does not disclose wherein the separator is a layered double hydroxide (LDH) separator.
Yamada teaches a secondary zinc battery comprising a separator, wherein the separator prevents a short circuit between the positive and negative electrode plates caused by zinc dendrites during charging, thereby enhancing the reliability of the secondary zinc battery ([0015]). Specifically, Yamada teaches wherein the separator is preferably a layered double hydroxide (LDH) separator ([0028]).
It would have been obvious to one of ordinary skill in the art to utilize a layered double hydroxide separator, as taught by Yamada, as the separator of Phillips, in order to prevent a short circuit between the positive and negative electrode plates caused by zinc dendrites during charging, as desired by Phillips, wherein a skilled artisan would have reasonable expectation that such would successfully enhance the reliability of the secondary zinc battery of Phillips.

However, modified Phillips further discloses wherein the type of battery is not particularly limited and may a rectangular or prismatic battery, wherein the unit cell has a layered structure ([0058] of Phillips).
Kim teaches in Fig. 1 a conventional prismatic battery (10) ([0004]), wherein the unit cell has a layered structure such that such that a positive-electrode plate comprising a positive-electrode active material, a negative-electrode plate comprising a negative-electrode active material layer, and a separator are disposed so that a surface of each layer is flat and parallel to the other layers over the entire surface of each layer (Fig. 1, [0003]-[0005]).
It would have been obvious to one of ordinary skill in the art to utilize a rectangular or prismatic battery as the secondary zinc battery of modified Phillips, as disclosed by modified Phillips, such that the positive-electrode active material layer, the negative-electrode active material layer, and the LDH separator of modified Phillips are disposed so that a surface of each layer is flat and parallel to the other layers over the entire surface of each layer, as taught by Kim, as the type of battery is not particularly limited, wherein a skilled artisan would have reasonable expectation that such would successfully function as a secondary zinc battery desired by modified Phillips.

Hoseong teaches in Figs. 1-4 a secondary battery (100) comprising:
a unit cell (110) comprising:
a positive-electrode plate (113) ([0030], [0039]);
a negative-electrode plate (111) comprising a negative-electrode active material layer (111a, 111b) and a negative-electrode current collector ([0030], [0032]);
 and a separator (112) wrapping around the entire negative-electrode active material layer (111a, 111b) ([0030]-[0033]);
wherein the negative-electrode current collector has a negative-electrode collector tab (114) extending from a second edge of the negative-electrode active material layer (111a, 111b) and beyond a vertical edge of the separator (112) (Fig. 2, [0030]-[0033], [0043]);
wherein a vertical edge, adjacent to the negative-electrode collector tab (114), of the negative-electrode active material layer (111a, 111b) is wrapped by separator (112) with a margin (112d) in order to seal the negative-electrode plate (111) so as to increase the area of the negative-electrode plate (110) in a manner that increases the capacity of the secondary battery (100) while preventing an occurrence of an electrical short of the secondary battery (100) caused by the negative-electrode plate (111) and allowing the negative-electrode plate 
The Examiner notes that while the secondary battery (100) taught by Hoseong is a lithium secondary battery ([0052], see wherein the electrolyte utilizes a lithium salt), in contrast to a zinc secondary battery as disclosed by modified Phillips, the teachings of Hoseong are directed to generic electrical connections and consequently the advantages taught by Hoseong will be achieved no matter the specific type of secondary battery utilized. 
It would have been obvious to one of ordinary skill in the art to form the LDH separator of modified Phillips to wrap a vertical edge, adjacent to the negative-electrode current collector tab of modified Phillips, with a margin, as taught by Hoseong, so as to increase the area of the negative-electrode plate in a manner that increases the capacity of the secondary battery, while preventing an occurrence of an electrical short of the secondary battery caused by the negative-electrode plate and allowing the negative-electrode plate to perform charge and discharge operations through the negative-electrode collector tab, as desired by modified Phillips, wherein the skilled artisan would have reasonable expectation that such advantages would successfully be achieved in the zinc secondary battery of modified Phillips.
Regarding Claim 2, modified Phillips discloses all of the limitations as set forth above. Modified Phillips discloses wherein the LDH separator (301 of Phillips, [0028] of Yamada) wrapping around the entire negative-electrode active material layer (Fig. 3, [0054] of Phillips).
However, modified Phillips does not disclose a liquid retention material disposed between the negative-electrode active material layer and the LDH separator, the liquid 
Yamada further teaches wherein a liquid retention material (porous substrate) may be provided on one or both surfaces of the LDH separator in order to more stably retain hydroxide ions on the LDH separator ([0024], [0031], wherein the porous substrate is a liquid retention material because it retains hydroxide ions, which are found in an electrolytic solution, on the surface of the LDH separator).
It would have been obvious to one of ordinary skill in the art to utilize a liquid retention material on both surfaces of the LDH separator of modified Phillips, as further taught by Yamada, such that it is disposed between the negative-electrode active material layer and the LDH separator of modified Phillips, in order to more stably retain hydroxide ions on the LDH separator of modified Phillips.
The Examiner notes that because the liquid retention material ([0024], [0031] of Yamada, wherein the porous substrate is a liquid retention material because it retains hydroxide ions, which are found in an electrolytic solution, on the surface of the LDH separator) is disposed on both surfaces of the LDH separator (301 of Phillips, [0028] of Yamada) and the LDH separator (301 of Phillips, [0028] of Yamada) wraps around the entire negative-electrode active material layer (Fig. 3, [0054] of Phillips), the liquid retention material wraps around the entire negative-electrode active material. 
Regarding Claim 6, modified Phillips discloses all of the limitations as set forth above. Modified Phillips further discloses a case (retaining vessel) accommodating the unit cell ([0060] of Phillips).
Claim 7, modified Phillips discloses all of the limitations as set forth above. Modified Phillips further discloses in Figs. 4A-B of Phillips a positive electrode collector plate (409 of Phillips) connected to an end of the positive-electrode collector tab ([0060]-[0061], [0077], see internal terminals of Phillips) and a negative-electrode collector plate (405 of Phillips) connected to an end of the negative-electrode collector tab ([0060]-[0061], [0074], [0077], see internal terminals of Phillips). 
Regarding Claim 9, modified Phillips discloses all of the limitations as set forth above. Modified Phillips further discloses wherein at least two continuous closed edges of the LDH separator (301 of Phillips, [0028] of Yamada) are formed by folding ([0054]).
Regarding Claim 10, modified Phillips discloses all of the limitations as set forth above. Modified Phillips further discloses wherein the LDH separator (301 of Phillips, [0028] of Yamada) comprises LDH and a porous substrate, pores of the substrate being filled with the LDH ([0028] of Yamada), thereby the LDH separator (301 of Phillips, [0028] of Yamada) necessarily and inherently has ionic conductivity and gas-impermeability, as evidenced by [0039] of the instant specification. 
Regarding Claim 11, modified Phillips discloses all of the limitations as set forth above. Modified Phillips discloses in the teachings of Yamada wherein the LDH separator (301 of Phillips, [0028] of Yamada) is not particularly limited and that any material that can function as a separator is useable ([0027] of Yamada). For example, the porous substrate may be an insulating material such as a foamed resin or a fibrous material ([0028] of Yamada). 
However, modified Phillips does not explicitly disclose wherein the porous substrate is composed of a polymeric material.

It would have been obvious to one of ordinary skill in the art to utilize a polymeric material such as a nylon-based material or a microporous polyolefin, as disclosed by Phillips in modified Phillips, as the porous substrate of the LDH separator of modified Phillips, as such is not particularly limited, wherein a skilled artisan would have reasonable expectation that such would successfully function as a separator, as desired by modified Phillips.
Regarding Claim 12, modified Phillips discloses all of the limitations as set forth above. Modified Phillips discloses a desire to prevent short circuiting due to dendrite formation ([0054]-[0055] of Phillips). Modified Phillips further discloses wherein the LDH ([0028] of Yamada) is deposited and grown in the pores of the porous substrate ([0053 of Phillips), and thereby is incorporated into the porous substrate ([0053] of Phillips), so as to block the pores of the porous substrate ([0053] of Phillips) ([0028] of Yamada). Specifically, the LDH separator (301 of Phillips, [0028] of Yamada) ensures hydroxide ionic conductivity while physically inhibiting penetration of the separator by zinc dendrites that generate during charging ([0026] of Yamada).
However, modified Phillips remains silent regarding the amount of LDH incorporated into the porous substrate and consequently does not disclose wherein the LDH is incorporated into the porous substrate over the entire thickness thereof. 
It would have been obvious to one of ordinary skill in the art to maximize the amount of LDH incorporated in the LDH separator of modified Phillips, such that it is incorporated into the 
Regarding Claim 13, modified Phillips discloses all of the limitations as set forth above. Modified Phillips further discloses wherein the secondary zinc battery is a secondary nickel-zinc battery ([0024] of Phillips) comprising the positive-electrode active material layer that comprises nickel hydroxide ([0044] of Phillips).
Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (US PGPub 2005/0064292) in view of Yamada et al. (US PGPub 2014/0315099, cited on the IDS dated 03/16/2020), Kim et al. (KR 2016-0041280, see also EPO machine generated English translation provided with the Office Action dated 01/12/2021), and Kim (US PGPub 2017/0054127), hereinafter referred to as Hoseong, as applied to Claim 2 above, and further in view of Hayashi et al. (US PGPub 2016/0276714).
Regarding Claim 3, modified Phillips discloses all of the limitations as set forth above. While modified Phillips discloses a liquid retention material ([0024], [0031] of Yamada, wherein the porous substrate is a liquid retention material because it retains hydroxide ions, which are found in the electrolytic solution, on the surface of the LDH separator) disposed between the negative-electrode active material layer and the LDH separator (301 of Phillips, [0028] of Yamada) ([0031] of Yamada), modified Phillip remains silent regarding the material of the liquid retention material and consequently does not disclose wherein the liquid retention material is a non-woven fabric. 

It would have been obvious to one of ordinary skill in the art to utilize a non-woven fabric, as taught by Hayashi, as the liquid retention material of modified Phillips, as such is a known material in the art, wherein a skilled artisan would have reasonable expectation that such would successfully retain the electrolytic solution comprising hydroxide ions of modified Phillips on the surface of the LDH separator in contact with the negative electrode, as desired by modified Phillips. 
Claims 4-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (US PGPub 2005/0064292) in view of Yamada et al. (US PGPub 2014/0315099, cited on the IDS dated 03/16/2020), Kim et al. (KR 2016-0041280, see also EPO machine generated English translation provided with the Office Action dated 01/12/2021), and Kim (US PGPub 2017/0054127), hereinafter referred to as Hoseong, as applied to Claim 1 above, and further in view of Nansaka et al. (US PGPub 2010/0316906).
Regarding Claim 4, modified Phillips discloses all of the limitations as set forth above. Modified Phillips further discloses wherein unit cell (407 of Phillips) is disposed such that the positive-electrode plate (307 of Phillips), the negative-electrode plate (303 of Phillips), and the LDH separator (301 of Phillips, [0028] of Yamada) are vertically disposed (Fig. 4A of Phillips).

Moreover, modified Phillips discloses wherein secondary zinc battery is a rectangular or prismatic battery ([0058] of Phillips).
Consequently, modified Philips does not disclose wherein one closed edge of the LDH separator resides on the bottom, thereby the positive-electrode collector tab and the negative-electrode collector tab extend from the opposite edges of the unit cell. 
Nanaska teaches in Fig. 1A a secondary battery (10), wherein the battery (10) is a prismatic battery ([0035]). Specifically, Nanaska teaches a unit cell (11) comprising a positive-electrode plate, a negative-electrode plate, and a separator ([0035] vertically disposed (Fig. 1A), wherein a positive-electrode collector tab (17) and the negative-electrode collector tab (20) extend from opposite edges of the unit cell (11) (Fig. 1A).
It would have been obvious to one of ordinary skill in the art to form the positive-electrode collector tab and negative-electrode collector tab of modified Phillips such that they extend from the opposite edges on a top of the unit cell of modified Phillips, as taught by Nanaska, and consequently one closed edge of the LDH separator of modified Phillips resides on a bottom of the unit cell of modified Phillips, as such is a known structure of a rectangular or 
Thus, modified Phillips discloses wherein one closed edge of the LDH separator (301 of Phillips, [0028] of Yamada) resides on the bottom, thereby the positive-electrode collector tab and the negative-electrode collector tab ([0056], [0060] of Phillips) extend from the opposite edges of the unit cell (407 of Phillips) (Fig. 1A of Nanaska).
Regarding Claim 5, modified Phillips discloses all of the limitations as set forth above. Modified Phillips further discloses wherein the LDH separator (301 of Phillips, [0028] of Yamada) has an open edge ([0056] of Phillips), wherein the open edge is located at the top of the unit cell (407 of Phillips) so that the positive and negative-electrode collector tabs (0056], [0060] of Phillips) protrude from the top of the battery (Fig. 1A of Nanaska), thereby constituting an open upper edge.
Regarding Claim 8, modified Phillips discloses all of the limitations as set forth above. Modified Phillips discloses wherein the use of the secondary zinc battery is not particularly limited and may include power tools, uninterruptible power supplies, and electric vehicles ([0005] of Phillips). Modified Phillips further discloses wherein the unit cell is accommodated in a case (retaining vessel) ([0060] of Phillips).
However, modified Phillips does not disclose a plurality of unit cells and consequently does not disclose wherein there are a plurality of unit cells accommodated in a case.
Nansaka teaches in Fig. 1 a secondary battery (10) comprising a unit cell (see unit cell of 11) accommodated in a case (12), wherein the unit cell includes a positive-electrode plate, a negative-electrode plate, and a separator, as evidenced by [0008] of the instant specification. 
It would have been obvious to one of ordinary skill in the art to utilize a plurality of the unit cells of modified Phillips and to further modify the case of modified Phillips to accommodate the plurality of unit cells of modified Phillips, as taught by Nansaka, as such is known in the art to increase the power output of the battery, wherein a skilled artisan would have reasonable expectation that such would successfully power the device desired by the skilled artisan, such as a power tool, uninterruptible power supply, or an electric vehicle.
Response to Arguments
Applicant's arguments filed September 13, 2021 have been fully considered but they are not persuasive.
Regarding Claim 1, the Applicant argues that the PTO’s reasoning for maintaining the rejection over Phillips, Yamada, and Kim included in the Response to Arguments in the prior Office Action is incorrect.
Specifically, the Applicant argues that Fig. 3 of Phillips shows how the separator is wrapped around the asserted second edge of the negative-electrode plate in order to facilitate winding the separator wrapped negative-electrode plate and separator wrapped positive-electrode plate to form a jellyroll shape, corresponding to the cell assembly 407 shown in Fig. 4B of Phillips. However, since [0056] of Phillips discloses that the separator sheet does not entirely cover the full width of the electrode sheet in order to expose the electrode sheet for attaching the negative terminal 405, it would have been clear to a person of ordinary skill in the 
Therefore, since there is no disclosure in Phillips whatsoever to each or suggest that the asserted third edge (i.e. the edge facing the positive terminal 409) and fourth edge (i.e. the edge along the left side of the cell assembly 407) are closed in any way after winding to form the jellyroll shape, that person would have recognized that only the second edge (i.e. the edge wrapped by the separator) would have been a continuous closed edge.
The Examiner respectfully disagrees. As previously noted, Phillips discloses wherein the separator sheets generally do not entirely cover the full widths of the electrode sheets. Specifically, one edge of each electrode sheet remains exposed for attaching terminals ([0056]).
In other words, one width (i.e. one edge) of the separator is open for attaching the terminals ([0056], see annotated Fig. 3 provided below as an example wherein the fourth edge is open for attaching a terminal, as desired by Phillips).
 
    PNG
    media_image1.png
    498
    1090
    media_image1.png
    Greyscale


	In response to the Applicant’s call for the Examiner to point to the disclosure of Phillips that teaches or suggests otherwise, the Examiner emphasizes that Fig. 3 of Phillips has been pointed to and relied on. 
	The Examiner further notes that the structure of separator (301) of Phillips (Fig. 3, [0054]) appears to be substantially similar to the separator (22) depicted in Fig. 2 of the instant specification, which further evidences that the separator (301) of Phillips has at least two continuous closed edges.
	The Applicant further argues that modifying the cell assembly 407 of Phillips based on Kim would have resulted in basically the same configuration shown in Fig. 3 of Phillips albeit the surfaces of the layers 301, 303, 305 and 307 would have been compressed to form a flat stack, similar to the configuration shown in Fig. 4 of Kim. Clearly, a person of ordinary skill in the art would have understood that the modified separator disclosed in Phillips would have had only one continuous closed edge, not at least two continuous closed edges, provided that an edge, adjacent to the negative-electrode collector tab, of the LDH separator is open, as claimed.
The Examiner respectfully disagrees and notes that the modified separator disclosed in Phillips would have had at least two continuous closed edges, provided that an edge, adjacent to the negative-electrode collector tab, of the separator is open ([0056], see annotated Fig. 3 
	Finally, the Applicant argues that modifying the secondary battery of Phillips based on Hoseong would have resulted in a vertical edge, adjacent to the negative-electrode collector tab, of the negative-electrode active material layer being covered with or wrapped by the LDH separator with a margin, is incorrect. [0056] of Phillips clearly discloses that the separator does not cover the entire negative-electrode active material layer so that the negative terminal can be electrically connected to the negative-electrode collector tab. Therefore, a person of ordinary skill in the art would have understood that it would not have been possible to form the portion of the separator adjacent to the negative-electrode tab disclosed in Phillips to cover or wrap the negative-electrode active material layer with a margin, as claimed and shown in Fig. 5 of the present application, because doing so would have prevented the negative-electrode collector tab from being exposed for connection to the negative terminal.
	The Examiner respectfully disagrees. While Phillips discloses wherein the separator does not cover the entire negative-electrode active material layer so that the negative terminal can be electrically connected to the negative-electrode collector tab, the separator does cover a portion of the negative-electrode active material layer ([Fig. 3, [0037], [0056], [0059] and therefore it would be possible to cover or wrap the negative-electrode active material layer with a margin, as taught by Hoseong. 
Furthermore, Hoseong teaches in Figs. 1-4 wherein the negative-electrode current collector has a negative-electrode collector tab (114) extending from a second edge of the negative-electrode active material layer (111a, 111b) and beyond a vertical edge of the 
Thus, Hoseong teaches wherein the margin may be implemented while allowing the negative-electrode collector tab (114) to successfully be connected to the negative-electrode plate (110) and allowing the negative-electrode current collector tab (114) to be exposed (Fig. 4) and therefore the margin taught by Hoseong can be implemented in the battery of modified Phillips while successfully allowing the negative-electrode current collector tab of modified Phillips to be exposed for connection to a negative terminal, as desired by modified Philips.
Thus, the arguments are not found to be persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381.  The examiner can normally be reached on Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        September 17, 2021

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
September 20, 2021